550 N.W.2d 265 (1996)
216 Mich. App. 559
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sheldon Lee GATEWOOD, Defendant-Appellant.
Docket No. 193626.
Court of Appeals of Michigan.
Submitted March 29, 1996, at Lansing.
Decided May 14, 1996, at 9:05 a.m.
Released for Publication July 12, 1996.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Arthur A. Busch, Prosecuting Attorney, and Donald A. Kuebler, Chief, Appeals, Research, and Training, for people.
State Appellate Defender (by Deborah Winfrey Keene), for defendant on appeal.
Before BANDSTRA, P.J., and GRIBBS and MARK J. CAVANAGH, JJ.

ON REMAND
PER CURIAM.
On November 3, 1995, we issued our opinion in this matter. People v. Gatewood, 214 Mich.App. 211, 542 N.W.2d 605 (1995). On March 19, 1996, the Supreme Court, in lieu of granting leave to appeal, issued an order remanding the case to this Court for reconsideration in light of its order. People v. Gatewood, 450 Mich. 1021, 546 N.W.2d 252 (1996). Pursuant to that order, appellate review of habitual offender sentences using the sentencing guidelines in any fashion is inappropriate. Thus, our review of an habitual offender sentence is limited to considering whether the sentence violates the principle of proportionality set forth in People v. Milbourn, 435 Mich. 630, 461 N.W.2d 1 (1990), without reference to the guidelines. In light of the circumstances surrounding the offense and offender in this case, we conclude that defendant's sentence does not violate the principle of proportionality, Milbourn, supra, and the trial court did not abuse its discretion in sentencing defendant, People v. Cervantes, 448 Mich. 620, 627, 630, 532 N.W.2d 831 (1995).
We affirm.